



Exhibit 10.5
RIBBON COMMUNICATIONS INC.
INDEMNITY AGREEMENT
This Indemnity Agreement (this "Agreement") is made and entered into effective
as of [ ], by and between Ribbon Communications Inc., a Delaware corporation
(the “Corporation”), and [ ] (the “Indemnitee”). This Agreement supersedes and
replaces any and all previous agreements between the Company and its
predecessors and the Indemnitee covering the subject matter of this Agreement.


WHEREAS, it is essential to the Corporation to retain and attract as directors
and/or officers the most capable persons available;


WHEREAS, the possibility of corporate litigation subjects directors and officers
to expensive litigation risks at the same time that the availability of
directors' and officers' liability insurance is limited;


WHEREAS, the Corporation has agreed to indemnify its directors and officers so
as to provide them with the maximum possible protection permitted by law; and


WHEREAS, the General Corporation Law of the State of Delaware, Section 145, and
the Corporation's Certificate of Incorporation and/or By-laws provide that
indemnification of the directors and officers of the Corporation may be
authorized by agreement, and thereby contemplates that contracts of this nature
may be entered into between the Corporation and the Indemnitee with respect to
indemnification of the Indemnitee as a director and/or officer of the
Corporation.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and
adequacy of which are hereby acknowledged, the Corporation and the Indemnitee do
hereby agree as follows:


1.    Agreement to Serve. The Indemnitee agrees to serve or continue to serve as
[director and/or officer and/or employee] of the Corporation for so long as
[s/he] is duly [elected or appointed or employed or until such time as [s/he]
tenders [his/her] resignation in writing or is otherwise terminated or removed
from office]. This Agreement shall not be deemed an employment contract between
the Company (or any of its subsidiaries) and Indemnitee.


2.    Definitions. As used in this Agreement:


(a)    The term "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, administrative hearing or other proceeding, whether
brought by or in the right of the Corporation or otherwise, whether brought
while the Indemnitee is acting or serving as a Director and/or officer of the
Corporation or subsequent to the Indemnitee serving in such capacity, and
whether of a civil, criminal, administrative or investigative nature, and any
appeal therefrom, in which the Indemnitee and/or the Corporation may be or may
have been involved as a party or otherwise, (i) by reason of the status of the
Indemnitee as a director and/or officer of the Corporation or as a director,
partner, trustee, officer, employee or agent of another corporation, domestic or
foreign, non-profit or for-profit, partnership, joint venture, trust or other
enterprise at the request of the Corporation (“Corporate Status”), or (ii) by
reason of any action alleged to have been taken by [his/her] or of any alleged
inaction on [his/her] part in such Corporate Status.


(b)    The term "Expenses" shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, and any expenses of establishing a right
to indemnification under Paragraph 10 of this Agreement, in each case to the
extent actually and reasonably incurred by a person. The term “Expenses” shall
not include the amount of judgments, fines or penalties against Indemnitee or
amounts paid in settlement in connection with such matters.


(c)    References to "other enterprise" shall include, without limitation,
employee benefit plans; references to "fines" shall include, without limitation,
any excise tax assessed with respect to any employee benefit plan; references to
"serving at the request of the Corporation" shall include, without limitation,
any service as a director and/or officer of the Corporation which imposes duties
on, or involves services by, such director and/or officer with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he or she reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner "not opposed to be best interests of
the Corporation" as referred to in this Agreement.


3.    Proceedings Other than by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Agreement if the Indemnitee was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding (other than a Proceeding by or
in the right of the Corporation), by reason of the Indemnitee’s Corporate Status
or by reason of any action alleged to have been taken or omitted in such
capacity, against all Expenses, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by [his/her] or it on [his/her] or
its behalf in connection with such Proceeding, if the Indemnitee acted in good
faith and in a manner [s/he] or it reasonably believed to be in, or not opposed
to, the best interests of the Corporation, and, with respect to any criminal
Proceeding, had no reasonable cause to believe [his/her] or its conduct was
unlawful, provided, that, in no event shall the Indemnitee be entitled to
indemnification hereunder to the extent that such indemnification is prohibited
by the General Corporation Law of the State of Delaware. The termination of
Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Indemnitee did not act in good faith and in a manner which [s/he] or it
reasonably believed to be in, or not opposed to, the best interests of the
Corporation, and, with respect to any criminal Proceeding, had reasonable cause
to believe that [his/her] or its conduct was unlawful. Notwithstanding anything
to the contrary in this Paragraph, except as set forth in Paragraph 10 below,
the Corporation shall not indemnify the Indemnitee in connection with a
Proceeding (or part thereof) initiated by the Indemnitee, as the case may be,
unless the initiation thereof was approved by the Board of Directors of the
Corporation.


4.    Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Agreement if
the Indemnitee was or was or is a party to or threatened to be made a party to
or otherwise involved in any Proceeding by or in the right of the Corporation to
procure a judgment in its favor by reason of the Indemnitee’s Corporate Status
or by reason of any action alleged to have been taken or omitted in such
capacity, against all Expenses and, to the extent permitted by law, amounts paid
in settlement actually and reasonably incurred by [his/her] or it or on
[his/her] or its behalf in connection with such Proceeding, if the Indemnitee
acted in good faith and in a manner [s/he] reasonably believed to be in, or not
opposed to, the best interests of the Corporation, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which the Indemnitee shall have been adjudged to be liable to the Corporation
unless and only to the extent that the Court of Chancery of Delaware or the
court in which such Proceeding was brought shall determine upon application
that, despite the adjudication of such liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which the Court of Chancery of Delaware or such
other court shall deem proper.
5.    Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim made against Indemnitee:


(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision;
(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.
6.    Costs and Expenses Relating to Service as a Witness. The Corporation shall
indemnify the Indemnitee in accordance with the provisions of this Agreement
with respect to all Expenses incurred or suffered by the Indemnitee as a result
of the service, attendance or appearance by the Indemnitee as a witness (or in
any other non-party capacity) in any Proceeding (including any part of a
Proceeding such as appearance at a hearing, deposition or trial or any actions
taken in response to any subpoena, order, discovery request or the like) if such
service, attendance or appearance relates to or results from the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in such capacity.


7.    Indemnification for Expenses of Successful Party. Notwithstanding the
other provisions of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding, or in
defense of any claim, issue or matter therein, [s/he] shall be indemnified
against Expenses actually and reasonably incurred by [him/her] or it or on
[him/her] or its behalf in connection therewith. Without limiting the foregoing,
if any Proceeding or any claim, issue or matter therein is disposed of, on the
merits or otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to the Indemnitee, (ii) an adjudication that the
Indemnitee was liable to the Corporation, (iii) a plea of guilty or nolo
contendere by the Indemnitee, (iv) an adjudication that the Indemnitee did not
act in good faith and in a manner the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, and (v) with respect to
any criminal Proceeding, an adjudication that the Indemnitee had reasonable
cause to believe [his/her] conduct was unlawful, the Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.


8. Notifications and Defense of Claim. As a condition precedent to [his/her] or
its right to be indemnified, the Indemnitee must notify the Corporation in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Corporation is so
notified, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election to assume such defense, the
Corporation shall not be liable to the Indemnitee for any Expenses subsequently
incurred by the Indemnitee in connection with such Proceeding, other than as
provided below in this Paragraph 8. The Indemnitee shall have the right to
employ [him/her] or its own counsel in connection with such Proceeding, but the
Expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Corporation, (ii) counsel to the Indemnitee and to the Corporation shall
have reasonably concluded that there may be a conflict of interest or position
on any significant issue between the Corporation and the Indemnitee in the
conduct of the defense of such Proceeding or (iii) the Corporation shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the Expenses of counsel for the Indemnitee shall be at the expense
of the Corporation, except as otherwise expressly provided by this Agreement.
The Corporation shall not be entitled, without the prior written consent of the
Indemnitee, to assume the defense of any Proceeding brought by or in the right
of the Corporation or as to which counsel for the Indemnitee shall have
reasonably made the conclusion provided for in clause (ii) above. The
Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding affected without
its written consent. The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay its consent to any proposed settlement.


9.    Advance of Expenses. Subject to the provisions of Paragraph 10 below, in
the event that the Corporation does not assume the defense pursuant to Paragraph
10 of this Agreement of any Proceeding of which the Corporation receives notice
under this Agreement, any Expenses incurred by or on behalf of the Indemnitee in
connection with any such Proceeding shall be paid by the Corporation in advance
of the final disposition of such Proceeding, provided, however, that the payment
of such Expenses incurred by or on behalf of the Indemnitee in advance of the
final disposition of such Proceeding shall be made only upon receipt of an
undertaking by or on behalf of the Indemnitee to repay all amounts so advanced
in the event that it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Corporation as authorized in this Agreement.
Such undertaking shall be accepted without reference to the financial ability of
the Indemnitee to make repayment.


10.    Procedure for Indemnification. Any indemnification or advancement of
Expenses pursuant to Paragraphs 3, 4, 7, or 9 of this Agreement shall be made
promptly, and in any event within 60 days after receipt by the Corporation of
the written request of the Indemnitee unless with respect to requests under
Paragraphs 3, 4 or 9 the Corporation determines within such 60-day period that
the Indemnitee did not meet the applicable standard of conduct set forth in
Paragraph 3 or 4, as the case may be. Such determination shall be made in each
instance by (a) a majority vote of the directors of the Corporation consisting
of persons who are not at that time parties to the Proceeding in question
("Disinterested Directors"), (b) a committee of two or more Disinterested
Directors designated by a majority vote of the Disinterested Directors, (c) if
there are no Disinterested Directors or if appointed by a majority vote of the
Disinterested Directors, independent legal counsel (who may be regular legal
counsel to the Corporation) or (d) by a majority vote of the stockholders of the
Corporation. The right to indemnification or advances of Expenses as granted by
this Agreement shall be enforceable by the Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or if
no disposition thereof is made within the 60-day period referred to above. The
Indemnitee's Expenses incurred in connection with successfully establishing
[his/her] or its right to indemnification, in whole or in part, in any such
Proceeding shall also be indemnified by the Corporation. Unless otherwise
provided by law, the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses under this Agreement shall be on the
Corporation.


11.    Other Rights. The indemnification and advancement of Expenses provided by
this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may be entitled under the Certificate of Incorporation of the
Corporation, as amended and/or restated from time to time, the By-laws of the
Corporation, as amended and/or restated from time to time, the General
Corporation Law of the State of Delaware, any other law (common or statutory),
and other agreement or any vote of stockholders or Disinterested Directors, or
otherwise, both as to action in the Indemnitee's official capacity and as to
action in any other capacity while holding office for the Corporation, and shall
continue as to the Indemnitee even though the Indemnitee shall have ceased to be
a director or officer, and shall inure to the benefit of the estate, heirs,
executors and administrators of the Indemnitee.


12.    Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by [him/her] or it or on [him/her]
or its behalf in connection with any Proceeding but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify the Indemnitee for
the portion of such Expenses, judgments, fines, penalties or amounts paid in
settlement to which the Indemnitee is entitled.


13.    Allowance for Compliance with SEC Requirements. The Indemnitee
acknowledges that the Securities and Exchange Commission ("SEC") has expressed
the opinion that indemnification of directors and officers for liabilities under
the Securities Act of 1933 ("Act") is against public policy as expressed in the
Act and is, therefore, unenforceable. The Indemnitee each hereby acknowledge and
agree that it will not be a breach of this Agreement for the Corporation to
undertake with the SEC in connection with the registration for sale of any
shares or other securities of the Corporation from time to time that, in the
event a claim for indemnification against such liabilities (other than the
payment by the Corporation of expenses incurred or paid by a director or officer
of the Corporation in the successful defense of any Proceeding) is asserted in
connection with such shares or other securities being registered, the
Corporation will, unless in the opinion of its counsel the matter has been
settled by controlling precedent, submit to a court of competent jurisdiction on
the question of whether or not such indemnification by it is against public
policy as expressed in the Act and will be governed by the final adjudication of
such issue. The Indemnitee further agree that such submission to a court of
competent jurisdiction shall not be a breach of this Agreement.


14.    Reimbursement to Corporation by Indemnitee; Limitation on Amounts Paid by
Corporation. To the extent the Indemnitee has been indemnified by the
Corporation hereunder and later receives payments from any insurance carrier
covering the same Expenses, judgments, fines, penalties, or amounts paid in
settlement so indemnified by the Corporation hereunder, the Indemnitee shall
immediately reimburse the Corporation hereunder for all such amounts received
from the insurer.


Notwithstanding anything contained herein to the contrary, the Indemnitee shall
not be entitled to recover amounts under this Agreement which, when added to the
amount of any insurance proceeds or indemnification payments made to, or on
behalf of, the Indemnitee under the Certificate of Incorporation or By-laws of
the Corporation, in the aggregate exceed the expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by the
Indemnitee ("Excess Amounts"). To the extent the Corporation or any insurance
carrier has paid Excess Amounts to the Indemnitee the Indemnitee shall be
obligated to immediately reimburse the Corporation for such Excess Amounts.


15.    Continuation of Rights and Obligations. All rights and obligations of the
Corporation, the Indemnitee hereunder shall continue in full force and effect
despite the subsequent amendment or modification of the Corporation's
Certificate of Incorporation or By-laws, as such are in effect on the date
hereof, and such rights and obligations shall not be affected by any such
amendment or modification, any resolution of directors or stockholders of the
Corporation, or by any other corporate action which conflicts with or purports
to amend, modify, limit or eliminate any of the rights or obligations of the
Corporation, the Indemnitee hereunder.


16.    Assignment. This Agreement shall not be assigned by the Corporation, the
Indemnitee without the prior written consent of the other parties hereto, except
that the Corporation may freely assign its rights and obligations under this
Agreement to any subsidiary for whom the Indemnitee is serving as a director
and/or officer thereof; provided, however, that no permitted assignment shall
release the assignor from its obligations hereunder. Subject to the foregoing,
this Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
successors and assigns, including, without limitation, any successor to the
Corporation by way of merger, consolidation and/or sale or disposition of all or
substantially all of the shares of the Corporation.


17.    Saving Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated or by any other applicable law.


18.    Counterparts. This Agreement may be executed in fully or partially
executed counterparts each of which shall be deemed an original binding the
signer thereof against the other signing parties, but all counterparts together
shall constitute one and the same instrument. Executed signature pages may be
removed from counterpart agreements and attached to one or more fully executed
copies of this Agreement.


19.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with, the laws of the State of Delaware. The Indemnitee
may elect to have the right to indemnification or reimbursement or advancement
of Expenses interpreted on the basis of the applicable law in effect at the time
of the occurrence of the event or events giving rise to the applicable
Proceeding, to the extent permitted by law, or on the basis of the applicable
law in effect at the time such indemnification or reimbursement or advancement
of Expenses is sought. Such election shall be made, by a notice in writing to
the Corporation, at the time indemnification or reimbursement or advancement of
Expenses is sought; provided, however, that if no such notice is given, and if
the General Corporation Law of Delaware is amended, or other Delaware law is
enacted, to permit further indemnification of the directors and officers, then
the Indemnitee shall be indemnified to the fullest extent permitted under the
General Corporation Law, as so amended, or by such other Delaware law, as so
enacted.


20.    Notices. Any and all notices or elections permitted or required to be
made under this Agreement shall be in writing, signed by the parties giving such
notice or election and shall be delivered personally, or sent by registered or
certified mail, return receipt requested, to the Company and the Indemnitee at
their respective addresses shown below.


21.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements whether oral or written by any officer, employee
or representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein is hereby terminated. For avoidance of doubt, the
parties confirm that the foregoing does not apply to or limit the Indemnitee’s
rights under Delaware law or the Corporation’s Certificate of Incorporation or
By-Laws.


22.    Modification and Waiver. This Agreement may be amended from time to time
to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.


23.    Enforcement. The Corporation expressly confirms and agrees that it has
entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.


24.    Pronouns and Nouns. Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the pronouns
shall include the plural and vice-versa.


25.    Captions. Captions of paragraphs have been added for convenience only and
shall not be deemed to be a part of this Agreement.




[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed effective as of the day and year first above written.




RIBBON COMMUNICATIONS INC.




By:    
Name:
Title:
                            






________________________
[Indemnitee]            
    
                        


1

